Citation Nr: 1746330	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-29 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the December 2009 rating decision, the RO increased the evaluation assigned for PTSD to 30 percent effective from September 28, 2009.  The RO subsequently issued a rating decision in September 2011 and increased the evaluation to 50 percent effective from September 28, 2009.   

In February 2013, the he Board remanded the case to afford the Veteran a Board hearing.  In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is associated with the record.

The Board remanded the case for further development in September 2014 and February 2016.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran's appeal originally included the issues of entitlement to an increased evaluation for bilateral hearing loss.  However, prior to recertification of the appeal to the Board, the Veteran stated that he was satisfied with the evaluations assigned for his bilateral hearing loss and did not want any further action taken on the appeals.  See February 2016 statement in support of claim.  Therefore, tht issue is no longer on appeal, and no further consideration is necessary.  See 38 C.F.R. § 20.204(b) (2016).   

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND


The Board notes that the issue of entitlement to TDIU was raised as part and parcel of the Veteran's claim for an increased evaluation for PTSD. 

At the time of the Veteran's claim for an increased evaluation for PTSD, service connection was in effect for the following disabilities: tinnitus, assigned a 10 percent evaluation; bilateral hearing loss, assigned a noncompensable evaluation; and PTSD, assigned a 50 percent evaluation.  The Veteran's combined evaluation was 60 percent effective from September 28, 2009.  Thus, the Veteran did not meet the schedular criteria for TDIU.  

Subsequently, in August 2015, the RO increased the evaluation assigned for the Veteran's bilateral hearing loss to 40 percent effective from July 16, 2013.  Therefore, as of that date, the Veteran's combined evaluation was 80 percent, and he satisfied the schedular criteria for TDIU.   

The Veteran has been in receipt of a 100 percent evaluation since February 16, 2016.  He is currently service-connected for the following disabilities: bilateral hearing loss, assigned a 70 percent evaluation; PTSD, assigned a 50 percent evaluation; peripheral neuropathy of the right upper extremity, assigned a 40 percent evaluation; peripheral neuropathy of the left lower extremity, sciatic nerve, assigned a 40 percent evaluation; peripheral neuropathy of the right lower extremity, sciatic nerve, assigned a 40 percent evaluation; peripheral neuropathy of the left upper extremity, assigned a 30 percent evaluation; peripheral neuropathy of the left lower extremity, femoral nerve, assigned a 20 percent evaluation; peripheral neuropathy of the right lower extremity, femoral nerve, assigned a 20 percent evaluation; diabetes mellitus, assigned a 20 percent evaluation; and tinnitus, assigned a 10 percent evaluation.  

Although the Veteran has been in receipt of a 100 percent combined evaluation since February 16, 2016, his claim for TDIU survives, both prior to that time and thereafter.  In this regard, the Board notes that the presence of a 100 percent disability rating does not necessarily render the issue of TDIU moot.  See Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008) (holding that 100 percent evaluation does not render a TDIU claim moot where there is a possibility that TDIU will impact entitlement to special monthly compensation (SMC) based on receipt of service connection for a disability with a 100 percent rating and another with a separate 60 percent rating).

In support of his appeal, the Veteran submitted a March 2017 private medical statement from Dr. M.K. (initials used to protect privacy) who indicated that the Veteran would not be able to secure employment due to a several medical conditions, including diabetes mellitus with diabetic neuropathy, PTSD, and bilateral hearing.  However, Dr. M.K. also considered nonservice-connected disabilities, such as atrial fibrillation, kidney disease, hyperlipidemia, and a spine disorder.  Moreover, she provided no rationale for her opinion or a description of the functional impairment caused by the Veteran's service-connected disabilities.  

The Veteran also submitted a March 2017 statement in which his former employer stated that he did not qualify for a position as a real estate appraiser trainee due to his current health condition, limited driving ability, and physical issues connected to service.  However, the employer did not identify the specific disabilities that impaired the Veteran's employability.   

Furthermore, the Board notes that there are contrary VA medical opinions of record.  For example, in a March 2015 VA examination, the examiner stated that the Veteran's diabetes mellitus caused no functional impact.  In addition, an April 2017 VA examination noted that the Veteran's peripheral neuropathy had no functional impact on his ability to work.  

In light of the foregoing, and given the absence of a VA examination addressing the combined effects of the Veteran's service-connected disabilities on his employability, the Board finds that a remand is necessary for a VA examination.  

Regarding the claim for an increased evaluation for PTSD, the record indicates that there are some questions as to which symptoms are associated with the Veteran's PTSD and other non-service connected disorders.  An April 2015 VA examination noted that an October 2012 private treatment records showed that he was admitted to the hospital with confusion, hallucinations, and delusions.   At that time, a psychiatric consultation indicated that the Veteran was diagnosed with delirium not otherwise specified (NOS) and anxiety NOS.  However, an October 2012 private emergency room discharge record showed final discharge diagnoses of acute encephalitis, West Nile encephalitis, acute delirium secondary to encephalitis, and psychosis secondary to encephalitis.  The record also shows that the Veteran was diagnosed with major depressive disorder.   In light of the foregoing, the Board finds that additional clarification is needed.

Moreover, the record reflects that the Veteran has been receiving ongoing treatment since August 2010 for PTSD from a private physician, Dr. M.K. (initials used to protect privacy).  Therefore, on remand, the AOJ should afford the Veteran an additional opportunity to submit authorization to obtain any outstanding private medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal.  A specific request should be made for authorization to obtain records from Dr. M.K.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

To the extent possible, the examiner should distinguish which symptoms are attributable to the Veteran's service-connected PTSD as opposed to any other nonservice-connected disorder, such as depression, delirium NOS, and encephalitis.  See, e.g., October 2012 private medical record; VA psychiatry record.  If the examiner is unable to distinguish the symptomatology, the examiner should so state in the report and explain the reason.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities and resulting impairment thoughout the appeal period.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




